ORDER
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 27th day of April, 1990.
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case remanded to the Court of Special Appeals for reconsideration in light of White v. State, 318 Md. 740, 569 A.2d 1271 (1990); State v. Jenkins, 307 Md. 501, 521-22, 515 A.2d 465 (1986). Costs to be paid by the Mayor and City Council of Baltimore.